Citation Nr: 0902144	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  07-19 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for facial injuries.

3.	Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1978 to May 
1979.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in November 2008.  A 
transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.	The veteran did not engage in combat with the enemy.

2.	The evidence for and against the claim is in relative 
equipoise on the question of whether there was an in-
service stressful event of an assault and being thrown in 
a fire in service in April 1979.

3.	The evidence for and against the claim is in relative 
equipoise on the question of whether the veteran currently 
has a diagnosed disorder of PTSD.

4.	The evidence for and against the claim is in relative 
equipoise on the question of whether the currently 
diagnosed PTSD is related to the in-service stressful 
event of an assault and being thrown in a fire in service 
in April 1979.

5.	The veteran does not have a current disability of facial 
injuries.

6.	The veteran does not have a separate disability of 
headaches that have not already been associated with the 
service-connected sinusitis.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, PTSD 
was incurred in military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).

2.  Facial injuries were not incurred in or aggravated by 
military service, and are not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

3.  The criteria for service connection for headaches have 
not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 4.14 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  

VA notice and duty to assist letter in July 2005 satisfied 
VA's duty to notify under 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159, as this letter informed the appellant of what evidence 
was needed to establish the benefits sought, what VA would do 
or had done, and what evidence the appellant should provide.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
received Dingess notice in a March 2006 letter.  Moreover, 
because the service connection claims are being denied, and 
no initial rating or effective date will be assigned, the 
Board finds that there can be no possibility of any prejudice 
to the appellant under the holding in Dingess, supra.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the veteran's claims that VA has 
not sought.  Service personnel and treatment records, VA 
treatment records, private medical records, lay (buddy) 
statements, and lay statements from the veteran have been 
associated with the record.  

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal, including 
testimony and argument presented at a personal hearing.  All 
pertinent due process requirements have been met.  38 C.F.R. 
§ 3.103 (2008).  The Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence that might be 
relevant to the issues on appeal, and that VA has satisfied 
the duty to assist.

Service Connection Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service 
is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  In addition, service 
connection may be granted for disability shown after service, 
when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  See 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, generally, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).  Service connection presupposes a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

According to 38 C.F.R. § 3.304(f), service connection for 
PTSD requires: 
(1) medical evidence diagnosing the condition in accordance 
with § 4.125(a) (i.e., DSM-IV), (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.

With regard to the third PTSD criterion, evidence of a 
stressor in service, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined the veteran "engaged in combat 
with the enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be sufficient to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Rather, in these situations, the record 
must contain service records or other corroborative evidence 
that substantiates or verifies his testimony or statements as 
to the occurrence of the claimed stressor.  See West 
(Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD after the fact does not suffice to 
verify the occurrence of the claimed in-service stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

Service Connection for PTSD

The veteran contends that he now has PTSD, and that was 
caused by an in-service assault in April 1969 that included 
being thrown in a fire.  He has reported and testified that 
in about April 1969 during service a large group of bikers 
started trouble during a party on base, and there was a 
fight; during the fight a sergeant ordered him to help a 
captain; and when he got involved he was assaulted with a 
club to the face numerous times, and he was thrown into a 
fire.  
 
After a review of the evidence, the Board finds that the 
veteran did not engage in combat with the enemy during 
service.  The veteran served during peace time from 1978 to 
1979.  The veteran has not alleged combat with the enemy, 
but has alleged as a stressor an assault by civilians.  His 
DD Form 214 shows no awards indicative of combat and his 
military occupational specialty (MOS) was fuels specialist 
with a supply squadron.  Therefore, the veteran's claimed 
stressor must be corroborated by evidence other than his own 
lay testimony or the diagnosis of PTSD.  See Doran v. Brown, 
6 Vet. App. 283, 289 (1994).

The Board finds that the evidence for and against the claim 
is in relative equipoise on the question of whether there was 
an in-service stressful event of an assault and being thrown 
in a fire in service in April 1979.  The veteran's in-service 
stressor is an altercation in April 1979, which resulted in a 
trip to the emergency room.  The veteran's service treatment 
records include an April 1979 record of emergency service 
when the veteran came to the emergency room after an 
altercation, seeking treatment for burns on both his lower 
arms and a broken nose.  This service treatment (medical) 
record evidence is sufficient to corroborate the veteran's 
testimony as to both the assault and being thrown in the fire 
during service in April 1979.

The Board also finds that the evidence for and against the 
claim is in relative equipoise on the question of whether 
the veteran currently has a diagnosed disorder of PTSD.  In 
this case, while the veteran's April 1979 separation 
examination states, "No overt psychiatric disorder noted," 
it also notes that the veteran has complained of depression 
and nervous trouble, but had not sought treatment.  The 
veteran was diagnosed with PTSD by a private physician, Dr. 
C.P.S.  Conflicting medical evidence in the form of an April 
2008 VA medical examination has stated that the veteran, 
while suffering from several symptoms, does not meet the 
criteria for a diagnosis of PTSD.  Resolving reasonable 
doubt in the veteran's favor on this question, the Board 
finds that the veteran has a diagnosed disability of PTSD. 

The Board further finds that the evidence for and against 
the claim is in relative equipoise on the question of 
whether the currently diagnosed PTSD is related to the in-
service stressful event of an assault and being thrown in a 
fire in service in April 1979.  The private physician 
offered the opinion that the diagnosed PTSD was based on the 
veteran's military experience, specifically the 1979 
incident in which the veteran was involved in an 
altercation.  

For these reasons, and resolving reasonable doubt in the 
veteran's favor, the Board finds that PTSD was incurred in 
military service.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



Service Connection for Facial Injuries

The veteran contends that he has residual facial injuries 
from an in-service assault in April 1979.  

With respect to the requirement of current disability, there 
is no evidence of current disability of facial injuries.  The 
veteran's service treatment records do not show a facial 
injury, except the already service-connected nasal fracture 
that the veteran sustained during an assault in April 1969.  
Service connection was established for the residuals of that 
injury, namely, status post fractured nasal bone, and 
sinusitis secondary thereto.  Because the veteran is already 
service connected for the nasal fracture, this fracture 
cannot be used to show a current facial injury.  See 
38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected evaluation, and the evaluation of the same 
manifestation under different diagnoses, are to be avoided); 
see also, Esteban v. Brown, 6 Vet. App. 259, 261 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  

The veteran's service separation examination does not 
indicate that the veteran had a separate facial injury (other 
than the service-connected nasal fracture) at the time he 
left service in 1979.  The March 2006 VA medical examination 
notes that there is no scar on the veteran's face.  The 
weight of the competent evidence shows no separate current 
residual disability of facial injuries for which service 
connection may be granted.  For this reason, the Board finds 
that the veteran does not have a current disability of facial 
injuries.

In order for a claimant to be granted service connection for 
a claimed disability, there must be evidence of a current 
disability.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(holding that service connection is limited to cases wherein 
the service incident has resulted in a disability, and in the 
absence of proof of a present disability, there can be no 
valid claim); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992) (holding that a service connection claim must 
be accompanied by evidence establishing the claimant 
currently has the claimed disability).  In the absence of 
confirmed diagnosis of disability residual to claimed facial 
injuries, meaning medical evidence showing the veteran has a 
current disability alleged, service connection is not 
warranted.  

In short, the requirement of competent evidence of current 
disability has not been met as to this claim.  For these 
reasons, the Board finds that a preponderance of the evidence 
is against the veteran's claim, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Headache

The veteran contends that he now has headaches, and asserts 
that his headaches are related to an in-service assault.

After a review of the evidence, the Board finds that, with 
respect the requirement of current disability, the veteran's 
private medical records note a complaint of headaches.  A VA 
medical examination in March 2006 mentions that the veteran 
suffers from headaches in conjunction with his sinus attacks.  
Such evidence is sufficient to demonstrate a current 
disability manifesting headaches.  

The Board finds that the veteran's headaches were not chronic 
in service, and were not continuous after service separation. 
The veteran's service treatment records and his separation 
examination do not contain reference to headaches.  

The Board further finds that the veteran's headaches have 
been associated with his service-connected sinusitis.  
Service connection was established for the residuals of that 
injury, namely, status post fractured nasal bone, and 
sinusitis secondary thereto.   VA medical examination in 
March 2006 attributes the veteran's headaches to the service-
connected sinus attacks.  No other medical opinion has been 
offered on this matter.  

Insofar as the veteran is claiming service connection for his 
headaches as secondary to facial injuries, the Board notes 
that the veteran is not service connected for facial injuries 
other than the nasal fracture; therefore, there is no legal 
basis for service connection for an additional disability 
through association with non-service-connected facial 
injuries.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

To the extent that the veteran claims that the headaches are 
residual to the nasal fracture, including as a symptom of the 
service-connected sinusitis that is secondary to the service-
connected nasal fracture, there is no legal basis for such a 
contention. The Board notes that headaches are considered as 
a symptom within the General Rating Formula for Sinusitis 
criteria; therefore, headaches cannot be service connected as 
secondary to the sinusitis, which has been granted as 
secondary to the nasal fracture.  See 38 C.F.R. § 4.97 
(2008).  To grant service connection for headaches as a 
separate disability, rather than as a symptom of the service-
connected sinusitis, would violate the rule against 
pyramiding because it would involve rating the headaches 
under separate diagnostic codes - as sinusitis (Diagnostic 
Code 6513), and as headaches (Diagnostic Code 8100).  See 
38 C.F.R. § 4.14 (both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided). 



For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for headaches, and the claim must be denied.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD is granted. 

Service connection for facial injuries is denied.

Service connection for headaches is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


